DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8/30/18. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55. In order to substantiate this claim for foreign priority, examiner requests that applicant include such a certified copy.

Claim Objections
Claims 2 and 12-19 are objected to because of the following informalities:
In claim 2, “information on industrial personal computer environment” should be “information on an industrial personal computer environment”
In claims 12-19, “the processor” should be “the at least one processor”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering vehicle data and determining whether or not there is a fault in the vehicle based on the data. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Regarding claim 1, applicant recites A vehicle fault handling method, comprising: 
obtaining, by a vehicle fault handling device, data information of a main system of a vehicle in real time; 
determining, by the vehicle fault handling device, whether the main system has a fault according to the data information; and 
controlling, by the vehicle fault handling device, travelling status of the vehicle if the main system has a fault.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 

Other than reciting the use of a vehicle fault handling device, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the last limitation of the claim which recites controlling a travelling status of the vehicle is very broad, and as currently written, could refer to insignificant extra-solution activity such as outputting a notification or updating a status display. Such insignificant extra-solution activity is not sufficient to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The vehicle fault handling device is described in at least paragraph [0028] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method according to claim 1, wherein the data information comprises one or more of frequency information, delay information, heartbeat detection information, collision detection information, information collected from a chassis, information on an automatic driving assistance process, security gateway monitoring information and information on industrial personal computer environment.


Regarding claim 3, applicant recites The method according to claim 1, wherein the determining, by the vehicle fault handling device, whether the main system has a fault according to the data information, comprises: 
determining, by the vehicle fault handling device, whether the data information satisfies a preconfigured reference range corresponding to the data information; 
if the data information satisfies the preconfigured reference range corresponding to the data information, determining that the main system does not have a fault; 
if the data information does not satisfy the preconfigured reference range corresponding to the data information, determining that the main system has a fault.
However, merely specifying the conditions used to determine whether or not the vehicle has a fault does not change the fact that a user could perform this assessment mentally or manually.

Regarding claim 4, applicant recites The method according to claim 3, wherein the determining, by the vehicle fault handling device, whether the data information satisfies a preconfigured reference range corresponding to the data information, comprises: 
comparing, by the vehicle fault handling device, the data information with a maximum value and a minimum value of the preconfigured reference range corresponding to the data information; 
if the data information is greater than the maximum value of the preconfigured reference range or less than the minimum value of the preconfigured reference range, determining that the data information does not satisfy the preconfigured reference range corresponding to the data information; and 
if the data information is smaller than the maximum value of the preconfigured reference range and greater than the minimum value of the preconfigured reference range, determining that the data information satisfies the preconfigured reference range corresponding to the data information.
However, the additional limitations merely comprise determining whether or not the previously measured data falls within a certain range, which is a determination that a user could mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method according to claim 1, wherein if the main system has a fault, the method further comprises: 
performing, by the vehicle fault handling device, an alarming process.
However, merely adding a step of outputting information via an alarm is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method according to claim 7, wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, an alarming tone for warning.
However, merely adding a step of outputting information via an alarm is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method according to claim 7, wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, an alarming message for displaying on a screen of the vehicle.
However, merely adding a step of outputting information via an alarming message is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method according to claim 7, wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, alarming information to send to a remote control server.


Regarding claim 11, applicant recites A vehicle fault handling apparatus, comprising at least one processor and a memory; 
wherein, the memory has a computer program stored therein; and 
the at least one processor, when executing the computer program, is configured to: 
obtain data information of a main system of a vehicle in real time; 
determine whether the main system has a fault according to the data information; and 
control travelling status of the vehicle if the main system has a fault.
The claim recites a series of steps is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering vehicle data and determining whether or not there is a fault in the vehicle based on the vehicle data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of at least one processor and a memory storing a computer program, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor and memory are described in at least paragraphs [0099-0104] of applicant’s specification as merely general purpose computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 

Regarding claim 12, applicant recites The apparatus according to claim 11, wherein the processor is configured to: 
determine whether the data information satisfies a preconfigured reference range corresponding to the data information; 
if the data information satisfies the preconfigured reference range corresponding to the data information, determine that the main system does not have a fault; 
if the data information does not satisfy the preconfigured reference range corresponding to the data information, determine that the main system has a fault.
However, merely specifying the conditions used to determine whether or not the vehicle has a fault does not change the fact that a user could perform this assessment mentally or manually.

Regarding claim 13, applicant recites The apparatus according to claim 12, wherein the processor is configured to: 
compare the data information with a maximum value and a minimum value of the preconfigured reference range corresponding to the data information; 
if the data information is greater than the maximum value of the preconfigured reference range or less than the minimum value of the preconfigured reference range, determine that the data information does not satisfy the preconfigured reference range corresponding to the data information; and 
if the data information is smaller than the maximum value of the preconfigured reference range and greater than the minimum value of the preconfigured reference range, determine that the data information satisfies the preconfigured reference range corresponding to the data information.
However, the additional limitations merely comprise determining whether or not the previously measured data falls within a certain range, which is a determination that a user could mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The apparatus according to claim 11, wherein if the main system has a fault, the processor is further configured to perform an alarming process.
However, merely adding a step of outputting information via an alarm is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The apparatus according to claim 16, wherein the processor is configured to: 
generate an alarming tone for warning.
However, merely adding a step of outputting information via an alarm is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The apparatus according to claim 16, wherein the processor is configured to: 
generate an alarming message for displaying on a screen of the vehicle.
However, merely adding a step of outputting information via an alarming message is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites The apparatus according to claim 16, wherein the processor is configured to: 
generate alarming information to send to a remote control server.
However, merely adding a step of outputting information to a server is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application.

Regarding claim 20, applicant recites A non-volatile computer readable storage medium, wherein the non-volatile computer readable storage medium has a computer program stored therein, and the computer program, when being executed, implements a method including the steps of: 
obtaining, by a vehicle fault handling device, data information of a main system of a vehicle in real time; 
determining, by the vehicle fault handling device, whether the main system has a fault according to the data information; and 
controlling, by the vehicle fault handling device, travelling status of the vehicle if the main system has a fault.
The claim recites a non-volatile computer-readable storage medium configured to execute a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering vehicle data and determining whether or not there is a fault in the vehicle based on the vehicle data, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a non-volatile computer-readable medium, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The non-volatile computer-readable medium is described in at least paragraph [0108] of applicant’s specification as merely a general purpose computer memory storage device. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/computer parts does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, 

Examiner’s note: claims 5-6 and 14-15 are notably not rejected under 35 USC 101 because they recite limitations explicitly pertaining to controlling, by the vehicle fault handling device, the vehicle to stop or decelerate if the main system has a fault and/or further limitations thereof. Such vehicle controls and actuation of vehicle movement control certainly could not be performed mentally or manually by a user, and therefore serve to integrate the judicial exception into a practical application. If applicant integrates the limitations of claims 5 and/or 14 into the independent claims, this would be adequate to overcome the above 101 rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (US 20190092332 A1), hereinafter referred to as Stark.
Regarding claim 1, Stark discloses A vehicle fault handling method (See at least Fig. 12 in Stark: Stark discloses that a flow diagram 1200 that may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]), comprising: 
obtaining, by a vehicle fault handling device, data information of a main system of a vehicle in real time (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]); 
determining, by the vehicle fault handling device, whether the main system has a fault according to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230, and an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]); and 
controlling, by the vehicle fault handling device, travelling status of the vehicle if the main system has a fault (Stark discloses that, responsive to detecting propulsion failures, the system may stop the vehicle safely [See at least Stark, 0071-0072]).

Regarding claim 2, Stark discloses The method according to claim 1, wherein the data information comprises one or more of frequency information, delay information, heartbeat detection information, collision detection information, information collected from a chassis, information on an automatic driving assistance process (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]), security gateway monitoring information and information on industrial personal computer environment.

Regarding claim 3, Stark discloses The method according to claim 1, wherein the determining, by the vehicle fault handling device, whether the main system has a fault according to the data information, comprises:
determining, by the vehicle fault handling device, whether the data information satisfies a preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230 [See at least Stark, 0072]);
if the data information satisfies the preconfigured reference range corresponding to the data information, determining that the main system does not have a fault (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error may occur when the actual acceleration is “too much” compared to the desired acceleration and “not enough” compared to the desired acceleration [See at least Stark, 0064]. Since these aforementioned criteria are used to detect errors, it will be appreciated by anyone of ordinary skill in the art that, when the range of acceptable accelerations is not so abrogated, there is no error detected);
if the data information does not satisfy the preconfigured reference range corresponding to the data information, determining that the main system has a fault (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses specifics of the comparison in at least [Stark, 0063-0064]).

Regarding claim 4, Stark discloses The method according to claim 3, wherein the determining, by the vehicle fault handling device, whether the data information satisfies a preconfigured reference range corresponding to the data information, comprises: 
comparing, by the vehicle fault handling device, the data information with a maximum value and a minimum value of the preconfigured reference range corresponding to the data information (Stark discloses that the error may be detected when the actual acceleration is “too much” compared to the desired acceleration or “not enough” compared to the desired acceleration [See at least Stark, 0064]); 
if the data information is greater than the maximum value of the preconfigured reference range or less than the minimum value of the preconfigured reference range, determining that the data information does not satisfy the preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error detection may occur when the actual acceleration is “too much” compared to the desired acceleration and when the actual acceleration is “not enough” compared to the desired acceleration [See at least Stark, 0064]); and 
if the data information is smaller than the maximum value of the preconfigured reference range and greater than the minimum value of the preconfigured reference range, determining that the data information satisfies the preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error detection may occur when the actual acceleration is “too much” compared to the desired acceleration and when the actual acceleration is “not enough” compared to the desired acceleration [See at least Stark, 0064]. Since these aforementioned criteria are used to detect errors, it will be appreciated by anyone of ordinary skill in the art that, when the range of acceptable accelerations is not so abrogated, there is no error detected).

Regarding claim 5, Stark discloses The method according to claim 1, wherein controlling, by the vehicle fault handling device, travelling status of the vehicle if the main system has a fault, comprises: 
controlling, by the vehicle fault handling device, the vehicle to stop or decelerate if the main system has a fault (Stark discloses that, responsive to detecting propulsion failures, the system may stop the vehicle safely [See at least Stark, 0071-0072]).

Regarding claim 7, Stark discloses The method according to claim 1, wherein if the main system has a fault, the method further comprises:
performing, by the vehicle fault handling device, an alarming process (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, at block 1250, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands, based on the determining [See at least Stark, 0072]. The response of the vehicle controls as a result of receiving the error may broadly be regarded as an alarming process).

Regarding claim 11, Stark discloses A vehicle fault handling apparatus (See at least Fig. 12 in Stark: Stark discloses that a flow diagram 1200 that may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]), comprising at least one processor and a memory (See at least [Stark, 0072]); 
wherein, the memory has a computer program stored therein (See at least [Stark, 0072]); and 
the at least one processor, when executing the computer program, is configured to: 
obtain data information of a main system of a vehicle in real time (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]); 
determine whether the main system has a fault according to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230, and an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]); and 
control travelling status of the vehicle if the main system has a fault (Stark discloses that, responsive to detecting propulsion failures, the system may stop the vehicle safely [See at least Stark, 0071-0072]).

Regarding claim 12, Stark discloses The apparatus according to claim 11, wherein the processor is configured to: 
determine whether the data information satisfies a preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230 [See at least Stark, 0072]); 
if the data information satisfies the preconfigured reference range corresponding to the data information, determine that the main system does not have a fault (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error may occur when the actual acceleration is “too much” compared to the desired acceleration and “not enough” compared to the desired acceleration [See at least Stark, 0064]. Since these aforementioned criteria are used to detect errors, it will be appreciated by anyone of ordinary skill in the art that, when the range of acceptable accelerations is not so abrogated, there is no error detected); 
if the data information does not satisfy the preconfigured reference range corresponding to the data information, determine that the main system has a fault (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses specifics of the comparison in at least [Stark, 0063-0064]).

Regarding claim 13, Stark discloses The apparatus according to claim 12, wherein the processor is configured to: 
compare the data information with a maximum value and a minimum value of the preconfigured reference range corresponding to the data information (Stark discloses that the error may be detected when the actual acceleration is “too much” compared to the desired acceleration or “not enough” compared to the desired acceleration [See at least Stark, 0064]); 
if the data information is greater than the maximum value of the preconfigured reference range or less than the minimum value of the preconfigured reference range, determine that the data information does not satisfy the preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error detection may occur when the actual acceleration is “too much” compared to the desired acceleration and when the actual acceleration is “not enough” compared to the desired acceleration [See at least Stark, 0064]); and 
if the data information is smaller than the maximum value of the preconfigured reference range and greater than the minimum value of the preconfigured reference range, determine that the data information satisfies the preconfigured reference range corresponding to the data information (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, for instance, if the difference between the current state of the vehicle's acceleration or orientation and that required by the current commands is greater than a threshold value, the computing device 110 may determine that there is a mismatch [See at least Stark, 0063]. Stark further discloses that the error detection may occur when the actual acceleration is “too much” compared to the desired acceleration and when the actual acceleration is “not enough” compared to the desired acceleration [See at least Stark, 0064]. Since these aforementioned criteria are used to detect errors, it will be appreciated by anyone of ordinary skill in the art that, when the range of acceptable accelerations is not so abrogated, there is no error detected).

Regarding claim 14, Stark discloses The apparatus according to claim 11, wherein the processor is configured to: 
control the vehicle to stop or decelerate if the main system has a fault (Stark discloses that, responsive to detecting propulsion failures, the system may stop the vehicle safely [See at least Stark, 0071-0072]).

Regarding claim 16, Stark discloses The apparatus according to claim 11, wherein if the main system has a fault, the processor is further configured to perform an alarming process (See at least Fig. 12 in Stark: Stark discloses that an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]. Stark further discloses that, at block 1250, when the error is determined, the vehicle is controlled in the autonomous driving mode by generating second commands, based on the determining [See at least Stark, 0072]. The response of the vehicle controls as a result of receiving the error may broadly be regarded as an alarming process).

Regarding claim 20, Stark discloses A non-volatile computer readable storage medium, wherein the non-volatile computer readable storage medium has a computer program stored therein, and the computer program, when being executed, implements a method (See at least Fig. 12 in Stark: Stark discloses that a flow diagram 1200 that may be performed by one or more processors, such as one or more processors of control computing devices of the planner system 102 and/or computing device 110 in order to detect propulsion failures and stop the vehicle safely [See at least Stark, 0072]) including the steps of: 
obtaining, by a vehicle fault handling device, data information of a main system of a vehicle in real time (See at least Fig. 12 in Stark: Stark discloses that at block 1220, the acceleration of the vehicle is monitored while the vehicle is being operated in an autonomous driving mode [See at least Stark, 0072]); 
determining, by the vehicle fault handling device, whether the main system has a fault according to the data information (See at least Fig. 12 in Stark: Stark discloses that the monitored acceleration is compared with the first commands at block 1230, and an error is determined with the acceleration system based on the comparison at block 1240 [See at least Stark, 0072]); and 
controlling, by the vehicle fault handling device, travelling status of the vehicle if the main system has a fault (Stark discloses that, responsive to detecting propulsion failures, the system may stop the vehicle safely [See at least Stark, 0071-0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20190092332 A1) in view of Hilligardt et al. (US 20190300007 A1), hereinafter referred to as Hilligardt.
Regarding claim 6, Stark discloses The method according to claim 5.
However, Stark does not explicitly teach the method wherein the controlling, by the vehicle fault handling device, the vehicle to stop or decelerate, comprises: 
sending, by the vehicle fault handling device, a brake instruction to a brake system of the vehicle, so that the brake system performs a braking and decelerating process, or a stopping process according to the brake instruction.
wherein the controlling, by the vehicle fault handling device, the vehicle to stop or decelerate, comprises: 
sending, by the vehicle fault handling device, a brake instruction to a brake system of the vehicle, so that the brake system performs a braking and decelerating process, or a stopping process according to the brake instruction (See at least Fig. 9 in Hilligardt: Hilligardt teaches that if, in operation 925, the method 900 determines that vehicle 100 is not operable in the degraded driving mode, then the method 900 proceeds to operation 945 and determines the at least one maneuver to be a stop operation that causes the autonomous vehicle 100 to stop, such as by a gradual application or a rapid application of the vehicle's 100 brakes [See at least Hilligardt, 0132]). Both Stark and Hilligardt teach methods for safely stopping an autonomous vehicle in an emergency scenario. However, only Hilligardt explicitly teaches where the stopping may be performed by the vehicle’s brakes.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the emergency stopping system of Stark to also stop the autonomous vehicle by applying the autonomous vehicle’s brakes, as in Hilligardt. Anyone of ordinary skill in the art will appreciate that brakes are an obvious way to stop a vehicle in a situation in which an emergency stop is required (With regard to this reasoning, see at least [Hilligardt, 0132]).

Regarding claim 15, Stark discloses The apparatus according to claim 14
However, Stark does not explicitly teach the apparatus wherein the processor is configured to: 
send a brake instruction to a brake system of the vehicle, so that the brake system performs a braking and decelerating process, or a stopping process according to the brake instruction.
However, Hilligardt does teach a method for stopping an autonomous vehicle wherein the controlling, by the vehicle fault handling device, the vehicle to stop or decelerate, comprises: 
sending, by the vehicle fault handling device, a brake instruction to a brake system of the vehicle, so that the brake system performs a braking and decelerating process, or a stopping process according to the brake instruction (See at least Fig. 9 in Hilligardt: Hilligardt teaches that if, in operation 925, the method 900 determines that vehicle 100 is not operable in the degraded driving mode, then the method 900 proceeds to operation 945 and determines the at least one maneuver to be a stop operation that causes the autonomous vehicle 100 to stop, such as by a gradual application or a rapid application of the vehicle's 100 brakes [See at least Hilligardt, 0132]). Both Stark and Hilligardt teach methods for safely stopping an autonomous vehicle in an emergency scenario. However, only Hilligardt explicitly teaches where the stopping may be performed by the vehicle’s brakes.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the emergency stopping system of Stark to also stop the autonomous vehicle by applying the autonomous vehicle’s brakes, as in Hilligardt. Anyone of ordinary skill in the art will appreciate that brakes are an obvious way to stop a vehicle in a situation in which an emergency stop is required (With regard to this reasoning, see at least [Hilligardt, 0132]).

Claim 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20190092332 A1) in view of Shimizu (US 20160265196 A1), hereinafter referred to as Shimizu.
Regarding claim 8, Stark discloses The method according to claim 7.
However, Stark does not explicitly teach the method wherein the performing, by the vehicle fault handling device, an alarming process, comprises:
generating, by the vehicle fault handling device, an alarming tone for warning.
However, Shimizu does teach a method for operating a vehicle wherein the performing, by the vehicle fault handling device, an alarming process, comprises:
generating, by the vehicle fault handling device, an alarming tone for warning (See at least Fig. 8 in Shimizu: Shimizu teaches an alarm buzzer may be output responsive to the detection of an abnormality [See at least Shimizu, 0063-0065]). Both Stark and Shimizu teach methods for detecting abnormalities in a vehicle. However, only Shimizu explicitly teaches where an audio tone may be output responsive to the detection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malfunction detection system of Stark to also output an audio tone in response to detecting a malfunction, as in Shimizu. Anyone of ordinary skill in the art will appreciate that such tones alert users to issues of the vehicle, which improves safety.

Regrading claim 9, Stark discloses The method according to claim 7.
wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, an alarming message for displaying on a screen of the vehicle.
However, Shimizu does teach a method for operating a vehicle wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, an alarming message for displaying on a screen of the vehicle (See at least Fig. 16 in Shimizu: Shimizu teaches that information of the plurality of occurring abnormalities is displayed in display areas E21 to E23 of a vehicle’s display screen [See at least Shimizu, 0081]). Both Stark and Shimizu teach methods for detecting malfunctions in a vehicle. However, only Shimizu explicitly teaches where error messages may be displayed on a screen of the vehicle responsive to the detection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malfunction detection system of Stark to also display error messages on a screen responsive to the detection, as in Shimizu. Doing so improves safety by allowing users to easily see when an error has occurred.

Regarding claim 17, Stark discloses The apparatus according to claim 16.
However, Stark does not explicitly disclose the apparatus wherein the processor is configured to:
generate an alarming tone for warning.
generate an alarming tone for warning (See at least Fig. 8 in Shimizu: Shimizu teaches an alarm buzzer may be output responsive to the detection of an abnormality [See at least Shimizu, 0063-0065]). Both Stark and Shimizu teach methods for detecting abnormalities in a vehicle. However, only Shimizu explicitly teaches where an audio tone may be output responsive to the detection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the malfunction detection system of Stark to also output an audio tone in response to detecting a malfunction, as in Shimizu. Anyone of ordinary skill in the art will appreciate that such tones alert users to issues of the vehicle, which improves safety.

Regarding claim 18, Stark discloses The apparatus according to claim 16.
However, Stark does not explicitly disclose the apparatus wherein the processor is configured to:
generate an alarming message for displaying on a screen of the vehicle.
However, Shimizu does teach a vehicle configured to generate an alarming message for displaying on a screen of the vehicle (See at least Fig. 16 in Shimizu: Shimizu teaches that information of the plurality of occurring abnormalities is displayed in display areas E21 to E23 of a vehicle’s display screen [See at least Shimizu, 0081]). Both Stark and Shimizu teach methods for detecting malfunctions in a vehicle. However, only Shimizu explicitly teaches where error messages may be displayed on a screen of the vehicle responsive to the detection.
.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US 20190092332 A1) in view of Ferguson et al. (US 20190130349 A1), hereinafter referred to as Ferguson.
Regarding claim 10, Stark discloses The method according to claim 7.
However, Stark does not explicitly disclose the method wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, alarming information to send to a remote control server.
However, Ferguson does teach a method for detecting a fault in an unmanned vehicle wherein the performing, by the vehicle fault handling device, an alarming process, comprises: 
generating, by the vehicle fault handling device, alarming information to send to a remote control server (Ferguson teaches that if an autonomous pickup/delivery vehicle (AP/DV) system is delivering navigation instructions but sensor information indicates that the actual movement of the AP/DV does not correspond to the navigation instructions, the AP/DV system may transmit a distress signal to the remote control station [See at least Ferguson, 0133]). Both Ferguson and Stark teach methods for fault handling in autonomous 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle system of Stark to also be able to send distress signals to a remote control server responsive to a detected fault, as in Ferguson. Doing so improves safety by notifying operators of the vehicle system of failure so that they may react accordingly (With regard to this reasoning, see at least [Ferguson, 0133]).

Regarding claim 19, Stark discloses The apparatus according to claim 16.
However, Stark does not explicitly disclose the apparatus wherein the processor is configured to:
generate alarming information to send to a remote control server.
However, Ferguson does teach an autonomous vehicle system wherein the processor is configured to:
generate alarming information to send to a remote control server (Ferguson teaches that if an autonomous pickup/delivery vehicle (AP/DV) system is delivering navigation instructions but sensor information indicates that the actual movement of the AP/DV does not correspond to the navigation instructions, the AP/DV system may transmit a distress signal to the remote control station [See at least Ferguson, 0133]). Both Ferguson and Stark teach methods for fault handling in autonomous vehicles. However, only Ferguson explicitly teaches where the controller of the vehicle may send a distress signal to a remote control server.
(With regard to this reasoning, see at least [Ferguson, 0133]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668